Citation Nr: 1703426	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial, compensable rating for hypertension.

(The issues of entitlement to service connection for a skin disability, to include residuals of prurigo nodularis on a direct-incurrence basis. entitlement to an effective date earlier than August 11, 2004 for the award of service connection for a skin disability, and entitlement to an initial, compensable rating for residuals of prurigo nodularis, are the subject of a separate appellate decision being issued simultaneously.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active military service from March 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, service connection for hypertension and assigned an initial zero percent ( noncompensable) rating, effective  April 30, 2002.  In April 2012, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned  

In July 2012, the Board, inter alia, remanded the claim for a higher initial rating for hypertension for  issuance of a statement of the case (SOC) and to afford the Veteran opportunity to perfect an appeal, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in May 2013, and the Veteran perfected an appeal as to this matter with the filing of f substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.  

In July 2014, this matter was again remanded to afford the Veteran a requested Board videoconference hearing .  Such hearing was held before the undersigned Veterans Law Judge on October 2015.  A transcript of the hearing is of record.  In conjunction with the hearing, additional evidence was submitted, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for hypertension, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As for the matter of representation, the record reflects that the Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his representative in April 2002.  In September 2013, he appointed a private attorney as his representative solely with respect to matters stemming from an award of service connection for a skin disability (which, as indicated on the title page, are the subjects of a separate appellate decision being issued simultaneously).  The September 2013 appointment of limited representation did not serve to revoke the existing representation by VFW on all other matters.  However, at the time of his October 2015 hearing, the Veteran confirmed that he is no longer represented by VFW and is now unrepresented on the issue of a compensable rating  for hypertension.  The Veteran recognizes the Veteran as now proceeding pro se in this appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran was last afforded a VA examination for evaluation of his service-connected hypertension in February 2011.  However, during the  October 2015  hearing, the Veteran testified that his condition had worsened.  In this regard, the Veteran reported that he had had his medication adjusted many times over the years as his hypertension increased in severity.  As the Veteran's condition may have worsened, a re-examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may  result in denial of the claim.  See 38 C.F.R. § 3.655  (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  In this regard, the Veteran testified in the October 2015 hearing that his cardiologist recorded his blood pressure readings during his visits with him.  He indicated that he did not have these records, but could obtain them.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the White River Junction VAMROC and that records from that facility dated through May 2013 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from White River Junction VAMROC all pertinent, outstanding treatment records of the Veteran dated since May 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for higher rating  (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the higher  rating claim should include consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted. 

Accordingly, this matter is  hereby REMANDED for the following action:

1.  Obtain from the White River Junction VAMROC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include records of his treating cardiologist reflecting blood pressure testing results.  . 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected hypertension.

The contents of the entire claims file (paper and electronic), to include the electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should render all appropriate findings needed to evaluate the Veteran's hypertension under applicable rating criteria.  In particular, following examination of the Veteran and review of his prior medical history, the examiner should indicate whether the Veteran's diastolic pressure is predominately 130 or more, 120 or more, 110 or more, or 100 or more.  The examiner should also indicate whether the Veteran's systolic pressure is predominately 200 or more, or 160 or more. 

The examiner should also measure and record all objective and subjective symptoms associated with the Veteran's hypertension, and comment on the functional effects of the disability on the Veteran's activities living, to include employment.  

Also, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time during the appeal period, the Veteran's service-connected hypertension has changed in severity, and, if so, the approximate date(s) of any such change(s), and comment as to the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above, and any other notification or development deemed warranted, readjudicate the higher rating claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the paper and/or electronic files(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above), is appropriate.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

9.  Do not return the case to the Board until the Veteran has perfected an appeal of the matters identified in paragraph 1, above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999)). 

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


